FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               December 12, 2014
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                   Clerk of Court
                                   TENTH CIRCUIT


 ALVIN D. BRUTON, SR.,

          Plaintiff - Appellant,
                                                        No. 14-2127
 v.                                         (D.C. No. 2:11-CV-00330-WJ-KBM)
                                                         (D.N.M.)
 UNITED STATES OF AMERICA,

          Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before GORSUCH, O’BRIEN, and HOLMES, Circuit Judges.


      Unhappy with the treatment he received from the Veterans Administration

Medical Center in Albuquerque, Alvin Bruton sued the United States and the

State of New Mexico. The district court dismissed his claims against the State

early on. After more than a year of unfruitful procedural wrangling over Mr.

Bruton’s need for an expert witness to prove up his case against the United States,

the district court dismissed that claim, too. In his briefing before us Mr. Bruton


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
doesn’t directly address the district court’s ruling, let alone identify any defect in

it. While this court takes seriously its obligation to construe liberally pro se

filings like Mr. Bruton’s, it will not invent arguments for reversal that a litigant

does not ever even touch upon: “the court cannot take on the responsibility of

serving as the litigant’s attorney in constructing arguments and searching the

record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir.

2005).

         The district court’s judgment is affirmed. Mr. Bruton’s in forma pauperis

motion and his motion to reconsider are denied, and he remains obligated to pay

the $505 filing fee in full.

                                  ENTERED FOR THE COURT



                                  Neil M. Gorsuch
                                  Circuit Judge




                                         -2-